Citation Nr: 0911669	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of 
frostbite to the fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1951 to June 1955.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  Thereafter, the claims file was transferred 
back to the Veteran's local RO in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was initially demonstrated years 
after service, and has not been shown by the competent 
clinical evidence of record to be causally related to the 
Veteran's active service.

2.  The competent clinical evidence of record does not 
reflect a current diagnosis involving residuals of frostbite 
to the Veteran's fingers.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Residuals of frostbite to the fingers were not incurred 
in, or aggravated by, the Veteran's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to these claims by means 
of letters to the appellant issued in March 2005 and March 
2006.  The March 2005 letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claims, and of his and VA's respective duties for obtaining 
evidence.  The March 2006 letter informed the Veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claims.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although information pertaining to the 
assignment of a disability rating and effective date was 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, these claims were 
readjudicated after such fully compliant notice was given, 
and a statement of the case was issued in August 2006.  
Therefore, the Board finds that the Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and that not withstanding Pelegrini, 
deciding this appeal would not be prejudicial to him.


Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, his service 
personnel records, reports of post-service VA treatment and 
assessment, and the report of a VA audiological examination 
conducted in June 2005.  The claims file also contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed these statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board notes that the Veteran 
submitted an April 2006 statement which indicated that he had 
no further information or evidence to submit to substantiate 
his claims.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims for 
service connection for bilateral hearing loss and residuals 
of frostbite to the fingers.  The Board notes that a VA 
medical opinion has been obtained with regard to the claim 
for service connection for bilateral hearing loss, and that 
sufficient competent medical evidence is of record to make a 
decision in this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination in regard to his claim for residuals of 
frostbite to the fingers.  The Board notes that there is a 
duty to provide a VA examination when the record lacks 
sufficient evidence to decide the Veteran's claim, but 
contains evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection for residuals 
of frostbite to the fingers, the Board finds that a VA 
examination is not necessary because, as discussed further 
below, the evidence of record does not demonstrate a current 
disability.  In addition, as discussed further below, there 
is no evidence of an event, injury, or disease occurring in 
service with regard to this claim.  Therefore, a VA medical 
opinion is not required on these bases.  Further, the Board 
notes that there is no medical evidence of record containing 
an indication that any residuals of frostbite to the 
Veteran's fingers may be associated with his service.  The 
Board recognizes that in McLendon the Court held that this 
element establishes a low threshold, and that a VA 
examination can be required based on medical evidence which 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  However, 
even considering the low threshold established here, there is 
no medical evidence of record in this case which contains any 
indication at all that the Veteran has residuals of frostbite 
to the fingers which might be associated with his service.  
Therefore, no VA examination is required on this basis 
either.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims discussed above.  Essentially, all 
available evidence that could substantiate these claims has 
been obtained.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss, as an organic disease of 
the nervous system, becomes manifest to a compensable degree 
within one year from the date of termination of service, such 
hearing loss shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
hearing loss during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Entitlement to service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

With regard to the Veteran's claim for service connection for 
bilateral hearing loss, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been demonstrated.  In this regard, the June 
2005 VA examination reflects a diagnosis of severe, high 
frequency, sensorineural hearing loss in both ears.

Under 38 U.S.C.A. § 1154(a) (West 2002), VA is required to 
consider a veteran's contentions in conjunction with the 
circumstances of his service.  In this case, the Veteran's 
Form DD 214 reflects that the Veteran's service included 
assignment to a construction battalion.  In addition to 
construction noise, the Veteran has alleged that he was 
subject to acoustic trauma from the firing of cannons.  See 
June 2005 VA Examination.  Based on the above, the Board 
finds that it would be consistent with the circumstances of 
the Veteran's service to be exposed to acoustic trauma.  38 
U.S.C.A. § 1154(a).  As such, the Board concedes that the 
Veteran was exposed to acoustic trauma in service.

However, the record does not reflect that the Veteran's 
bilateral hearing loss is etiologically related to noise 
exposure in service.  In this regard, the Board notes that 
the Veteran's June 1951 physical examination upon enlistment 
reflects whispered voice test scores of 15 out of 15 with 
regard to each ear.  Although the physician's summary section 
to a June 1951 report of medical history reflects the 
assignment of a "PULHES" profile score of two for the 
Veteran's hearing and ears, this score appears to have been 
assigned based on the fact that the Veteran had a perforated 
left ear drum at the time he entered service, and not based 
on any hearing loss disability.  See, e.g., June 1951 
Physical Examination.  The Veteran's service treatment 
records also include a June 1955 report of medical 
examination upon discharge from service in which the 
Veteran's ears in general, including internal and external 
canals and auditory acuity, are noted to be normal.  
Whispered voice and spoken voice testing was performed upon 
separation from service, with the Veteran scoring 15 out of 
15 in each ear on each test.

The only post-service medical evidence of record concerning 
bilateral hearing loss is the June 2005 VA examination.  At 
this VA examination, the following hearing threshold scores, 
in decibels, were recorded upon audiometric testing:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
25
15
25
85
80
LEFT EAR
25
20
25
70
75

Using the Maryland CNC speech discrimination test, speech 
recognition in the Veteran's right ear at 75 decibels was 
noted to be 98 percent.  Speech recognition in the Veteran's 
left ear at 75 decibels was noted to be 94 percent.  Although 
a diagnosis of bilateral hearing loss was made, the VA 
examiner opined that it was less likely than not that the 
Veteran's current bilateral hearing loss disability was 
related to his military service.  Instead, the VA examiner 
found that the Veteran's bilateral hearing loss disability 
was more likely caused by the Veteran's post-service exposure 
to acoustic trauma.  In support of this opinion, the VA 
examiner noted that the Veteran scored a 15 out of 15 in both 
the whispered voice and spoken voice testing performed upon 
separation from service.  The VA examiner noted that although 
these scores were not in and of themselves sufficient for a 
description of normal hearing, they do indicate that there 
was little to no concern regarding the Veteran's hearing at 
the time of separation from service.  The VA examiner further 
noted that if the Veteran's current loss of hearing had 
existed at the time of separation from service, the change in 
the Veteran's hearing would have been noticed at that time.

In this instance, the Board finds the June 2005 VA examiner's 
opinion to be credible, as he performed a full review of the 
claims file and provided a supporting rationale to explain 
his conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  Moreover, there is no other clinical evidence of 
record, VA or private, discussing the Veteran's current 
bilateral hearing loss, or asserting a causal link between 
such hearing loss and the Veteran's military service.

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  

Here, the Veteran is clearly competent to state that he 
experienced hearing loss in service.  However, his 
credibility comes into question because there is no evidence 
of complaints, treatment, or diagnosis of hearing loss in 
service or for many years post-service.  The negative VA 
opinion also weighs heavily against the Veteran's personal 
opinion.  Indeed, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation, as he has not been shown to possess the 
requisite education or training.  Espiritu, 2 Vet. App. at 
494-95.  Therefore, the Board finds that service connection 
for bilateral hearing loss is not warranted on a direct-
incurrence basis.

In order to establish service connection on a presumptive 
basis, the Veteran's bilateral hearing loss must have become 
manifest to a degree of 10 percent or more within one year 
from the date his military service terminated.  As mentioned 
above, however, the only post-service clinical record 
reflecting hearing loss is the June 2005 VA examination.  As 
this examination took place approximately 50 years after the 
Veteran's service had ended, the Board finds that service 
connection on a presumptive basis is not warranted.  In 
addition, for the same reasons, the Board finds that no 
continuity of symptomatology such as to allow for a grant of 
service connection has been shown.

Moreover, the Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999).  Again, it cannot be ignored that a period 
of 50 years has transpired between the Veteran's active 
service and his first diagnosis of hearing loss.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss, and that 
the benefit of the doubt rule is therefore not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Entitlement to service connection for residuals of frostbite 
to the fingers.

With regard to the Veteran's claim for service connection for 
residuals of frostbite to the fingers, the Board notes that 
there is no current medical evidence of record diagnosing the 
Veteran with frostbite, a cold injury, or any residuals 
thereof.  Aside from his personal complaints, the record is 
completely devoid of any findings of complaints, treatment, 
or diagnosis of a disability of the fingers.  The first 
element required for a grant of service connection has not 
been demonstrated.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

In addition, the Board notes that the second element of a 
service connection claim has not been demonstrated in this 
case.  The Veteran's service treatment records do not reflect 
the in-service incurrence or aggravation of any injury or 
disease regarding a cold injury, frostbite, or residuals 
thereof.  Further, as there is no current disability, and no 
in-service incident to which a current disability could be 
attributed, there cannot be any medical evidence 
demonstrating a causal nexus between the two.  Therefore, the 
Board finds that service connection for residuals of 
frostbite to the fingers is not warranted.

The Board has considered the Veteran's statements in this 
matter.  However, as noted above, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation, as he has not been 
shown to possess the requisite education or training.  
Espiritu, 2 Vet. App. at 494-95.  His opinion that he 
currently suffers from a disability of the fingers due to a 
frostbite injury is not competent or credible.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for residuals of frostbite to the 
fingers, and that therefore the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of frostbite 
to the fingers is denied. 




REMAND

With regard to the Veteran's claim for service connection for 
PTSD, the Board notes that the Veteran alleges he was 
stationed aboard the USS Grasp, which was assigned to perform 
search and rescue endeavors looking for pilots in sinking 
vessels, as well as to mark the harbor with buoys.  See March 
2005 Statement in Support of Claim.  The Veteran also alleges 
that he was subject to aerial attacks while stationed on the 
USS Grasp during the performance of these duties off the 
coast of Korea.  See August 2006 Substantive Appeal; March 
2009 Informal Hearing Presentation.  The Veteran's March 2005 
formal claim states that he was "under constant fire" while 
working to repair buoys.  Further, in his August 2006 
substantive appeal, the Veteran notes being afraid of the 
aerial attacks, particularly as the chances for survival if 
the ship were to sink would be small in such cold waters.

The Board notes that the Veteran's service personnel records 
contain various reports entitled "Administrative Remarks," 
which show that the Veteran was stationed on the USS Grasp 
from June 1952 to June 1953.  The Veteran's service personnel 
records also contain a report of the Veteran's assessment 
marks which appears to indicate that he was stationed on the 
USS Grasp from September 1952 to June 1953.  The claims file 
also contains an internet article, printed in August 2006, 
which details the history and duties of the USS Grasp, and 
reflects that this ship performed "a month of patrol and 
rescue work along the Korean coast" beginning August 16, 
1952.

The Board finds that the deck logs from the USS Grasp during 
the period in which the Veteran was allegedly involved in 
search and rescue missions would be useful in adjudicating 
this claim.  The Board notes that the March 2009 Informal 
Hearing Presentation requests that deck logs be obtained from 
the USS Grasp for the period from June 28, 1952 to June 27, 
1953.  Due to the extensive nature of deck log records, 
however, VA is limited to a two month period in its requests 
for such records.  Therefore, in order to formulate a 
manageable request for deck log records, the Board finds that 
the RO should contact the Veteran and request that he attempt 
to narrow down the dates of the alleged search and rescue 
missions as specifically as possible.  The RO should inform 
the Veteran of the statement in the internet article printed 
in August 2008 that the search and rescue missions took place 
in the month following August 16, 1952.  If the Veteran 
agrees with this statement, the request for deck log records 
should be tailored accordingly.  The Veteran should also be 
informed that any request for deck logs concerning a period 
of time greater than two months may be returned as 
unsearchable.

In addition, the Board notes that the Veteran stated in his 
March 2005 formal claim that he had treated for PTSD at the 
VA medical center in St. Louis, Missouri on Jefferson 
Barracks Drive (St. Louis VAMC) since 1990.  The claims file, 
however, contains only two medical records from the St. Louis 
VAMC, both dated in March 2005.  The March 16, 2005 VA 
medical record states that the Veteran had treated at that 
hospital since 2001.  In addition, the psychologist from the 
March 4, 2005 VA medical record notes that he saw the Veteran 
for a brief course of psychotherapy about four years prior.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, an additional effort should be 
made to locate the full St. Louis VAMC records, and any other 
pertinent VA treatment records, so they can be associated 
with the Veteran's claims folder.

Finally, the Board notes that the March 2005 VA medical 
records both diagnose the Veteran with PTSD.  The March 16, 
2005 VA medical record states that the Veteran has nightmares 
in which he dreams he is being attacked in a ship in Korea 
and is afraid of being under water and freezing to death.  As 
this medical record appears to indicate that the Veteran's 
claimed disability may be associated with an event, injury, 
or disease in service, see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Board finds that if the deck logs 
obtained confirm the in-service stressors claimed by the 
Veteran, he should be afforded a VA examination regarding his 
claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he narrow down the dates of the alleged 
search and rescue missions while aboard 
the USS Grasp as specifically as possible.  
Inform the Veteran that, due to the 
extensive nature of deck log records, 
requests from VA concerning a time period 
greater than two months may be returned as 
unsearchable.  Inform the Veteran of the 
internet article in the claims file 
printed in August 2008 that indicates the 
search and rescue missions took place in 
the month following August 16, 1952.  He 
should be asked if he agrees with 
performing a two month search from August 
16, 1952, or whether he can identify 
another date range that would help to 
verify his stressors.

2.  If the Veteran agrees that this is the 
appropriate time period to search, or 
supplies a different two month range to 
search, the request for deck logs should 
be phrased accordingly.  The RO should 
then contact the National Archives and 
Records Administration, located in the 
Modern Military Branch, National Archives, 
8601 Adelphi Road, College Park, MD 20740, 
and request that it provide copies of the 
deck logs for the USS Grasp for the 
appropriate time period.  Any negative 
responses should be documented in the 
file.

3.  Obtain all of the Veteran's treatment 
records and progress reports located at 
the St. Louis VAMC, or any other VA 
facility where the Veteran received 
treatment.  If no further records are 
available, the claims folder must indicate 
this fact and document the attempts made 
to obtain the records.

4.  If evidence sufficient to confirm the 
Veteran's alleged in-service stressors 
aboard the USS Grasp is obtained, make 
arrangements with the appropriate VA 
medical facility for a clinician of 
relevant expertise to provide a medical 
opinion in this case.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's PTSD, if so 
diagnosed, began during service, or is 
related to any incident of service, to 
include the stressors reported by the 
Veteran as discussed above.

The claims file must be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The clinician is 
requested to provide a complete rationale 
for his or her opinions as a matter of 
medical probability based on his or her 
clinical experience, and established 
medical principles.  The RO shall include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the Veteran's most recent address 
of record.

5.  Thereafter, the RO shall readjudicate 
the Veteran's claims.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and should be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


